       Case 4:19-cv-01172 Document 1 Filed on 03/31/19 in TXSD Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

BETSY UMANZOR,                    §
                                  §
     Plaintiff,                   §
                                  §
v.                                §                    CIVIL ACTION NO. 4:19-cv-1172
                                  §
PALM RESTAURANT OF HOUSTON, INC., §
                                  §
     Defendant.                   §

                            PLAINTIFF’S ORIGINAL COMPLAINT

        Plaintiff Betsy Umanzor (“Plaintiff”) files this Original Complaint against Palm Restaurant

of Houston, Inc. (“Defendant”).

                                           SUMMARY

        1.      Plaintiff Betsy Umanzor (female) worked as a Server for Defendant Palm

Restaurant of Houston, Inc.

        2.      Plaintiff was terminated for “no call no show” after she missed one scheduled shift

because she mistakenly viewed the wrong week’s schedule. Plaintiff had not received any

discipline prior to this incident.

        3.      Another Server, Rene Zepeda (male), had a history of “no call no show” violations

but was not disciplined in any way.

        4.      Plaintiff’s termination was discriminatory on the basis of her sex and she was

terminated in violation of Title VII of the Civil Rights Act of 1964.

        5.      Plaintiff filed a Charge of Discrimination with the United States Equal Employment

Opportunity Commission (“EEOC”). The EEOC, after an investigation, issued a Determination

that Defendant violated Title VII of the Civil Rights Act of 1964 and discriminated against Plaintiff

by terminating her.
       Case 4:19-cv-01172 Document 1 Filed on 03/31/19 in TXSD Page 2 of 6



                            THE PARTIES AND JURISDICTION

        6.     Plaintiff Betsy Umanzor is a natural person residing within the confines of the

Southern District of Texas, Houston Division. Plaintiff has standing to file this lawsuit.

        7.     Defendant Palm Restaurant of Houston, Inc. is a corporation located within the

confines of the Southern District of Texas, Houston Division.

        8.     Defendant may be served with this Complaint through their registered agent,

Corporate Creations Network Inc., at their registered address, 2425 W. Loop South, Suite 200,

Houston, TX 77027.

        9.     The Court has personal jurisdiction over Defendant based on general jurisdiction.

        10.    The Court has subject matter jurisdiction over this case based on federal question

jurisdiction under Title VII of the Civil Rights Act.

        11.    Venue is appropriate in the Southern District of Texas, Houston Division, because

a substantial part of the events giving rise to the claims in this lawsuit occurred in this judicial

district.

                                  FACTUAL BACKGROUND

        12.    Plaintiff Betsy Umanzor, who is female, worked as a Server for Defendant Palm

Restaurant of Houston, Inc. from 2013 to 2015.

        13.    On March 11, 2015, Plaintiff was terminated after she misread her work schedule

and was not aware that she was scheduled to work that day.

        14.    Plaintiff informed Defendant of the reason for missing her shift over the phone.

        15.    Defendant instructed Plaintiff to come in to work and then terminated her.

        16.    Plaintiff was terminated for “no call no show.”

        17.    Plaintiff had not received any discipline prior to this incident.

        18.    Another Server, Rene Zepeda, who is male, had a history of “no call no show”

violations but was not disciplined in any way.



                                                 -2-
       Case 4:19-cv-01172 Document 1 Filed on 03/31/19 in TXSD Page 3 of 6



        19.     Plaintiff’s termination was discriminatory on the basis of her sex and she was

terminated in violation of Title VII of the Civil Rights Act of 1964.

        20.     Plaintiff filed a Charge of Discrimination with the United States Equal Employment

Opportunity Commission (“EEOC”) on April 7, 2015. The EEOC, after an investigation, issued

a Determination that Defendant violated Title VII of the Civil Rights Act of 1964 and

discriminated against Plaintiff by terminating her. See Exhibit 1.

        21.     Specifically, the EEOC concluded:

                Based upon the investigation, the Commission concludes that the evidence
                establishes a violation of Title VII of the Civil Rights Act of 1964, as amended.
                There was evidence to show that Respondent discriminated against Charging Party
                by terminating her because of her sex and in retaliation for her complaint of gender
                discrimination. Respondent treated Charging Party disparately for the same
                infraction for which her male co-worker, Rene Zepeda, was not terminated.

                Exhibit 1.

        22.     Although the EEOC determined that Defendant both discriminated and retaliated

against Plaintiff, Plaintiff does not bring a cause of action for retaliation in this case.

        23.     Plaintiff has suffered damages as a result of Defendant’s violation of Title VII and

brings this suit to obtain redress for her legal grievances.

                       TITLE VII CLAIM OF SEX DISCRIMINATION

A.      Legal Standards

        24.     Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth

verbatim.

        25.     Title VII of the Civil Rights Act of 1964 prohibits discrimination “against any

individual with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a).

        26.     Discrimination can be established through direct or circumstantial evidence.

Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003).




                                                   -3-
       Case 4:19-cv-01172 Document 1 Filed on 03/31/19 in TXSD Page 4 of 6



        27.    Where the plaintiff has not presented direct summary judgment evidence of

discrimination, courts apply the burden-shifting framework in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). Under the framework, to establish a prima facie case of race discrimination

in a termination case, a plaintiff must show that: “(1) the plaintiff is a member of a protected group;

(2) the plaintiff was qualified for the job that was held; (3) the plaintiff was discharged; and (4)

after the employer discharged the plaintiff, the employer filled the position with a person who is

not a member of a protected group.” Black v. Pan Am. Labs., LLC, 646 F.3d 254, 259 (5th Cir.

2011) (quoting Valdez v. San Antonio Chamber of Commerce, 974 F.2d 592, 596 (5th Cir. 1992)).

Alternatively, in the case of disparate treatment, the plaintiff may satisfy the last element by

showing that others similarly situated were treated more favorably. See Okoye v. Univ. of Tex.

Hous. Health Sci. Ctr., 245 F.3d 507, 512–13 (5th Cir. 2001).

        28.    After the plaintiff establishes a prima facie case, the burden shifts to the employer

to show a legitimate, non-discriminatory and non-retaliatory reason for the adverse employment

action. Black, 646 F.3d at 259; McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007).

        29.    The burden then shifts back to the plaintiff to show either: “(1) that the defendant’s

reason is not true, but is instead a pretext for discrimination (pretext alternative); or (2) that the

defendant’s reason, while true, is only one of the reasons for its conduct, and another ‘motivating

factor’ is the plaintiff's protected characteristic (mixed-motive[s] alternative).” Black, 646 F.3d at

259 (quoting Rachid v. Jack in the Box, Inc., 376 F.3d 305, 312 (5th Cir. 2004)) (alteration in

original).

        30.    All conditions precedent to this suit have been fulfilled.

B.      Analysis

        31.    Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth

verbatim.




                                                 -4-
       Case 4:19-cv-01172 Document 1 Filed on 03/31/19 in TXSD Page 5 of 6



        32.     Plaintiff was terminated for “no-call no show” even though it was her first violation

and it was a result of inadvertent error.

        33.     Meanwhile a male Server, Rene Zepeda, had a history of the same infraction, yet

he was not terminated or disciplined in any way.

        34.     Plaintiff can demonstrate that her termination deviated from Defendant’s

customary practices.

        35.     Plaintiff (1) was a member of a protected group; (2) was qualified for her job; (3)

was terminated; and (4) was treated less favorably than a similarly situated male comparator.

C.      Damages

        36.     Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth

verbatim.

        37.     Plaintiffs who prevail in a Title VII discrimination claim are entitled to back pay.

The purpose of back pay is to “make whole the injured party by placing that individual in the

position he or she would have been in but for the discrimination.” Sellers v. Delgado Cmty. Coll.,

839 F.2d 1132, 1136 (5th Cir. 1988).

        38.     Prevailing plaintiffs are also entitled to reinstatement as an equitable remedy. See

Julian v. City of Houston, Tex., 314 F.3d 721, 729 (5th Cir. 1992). If reinstatement is not feasible,

front pay will be awarded in a manner consistent with the remedial purposes of the law. See

Brunnemann v. Terra Int’l Inc., 975 F.2d 175, 180 (5th Cir. 1992). Unlike back pay, front pay

refers to future lost earnings.

        39.     Prevailing plaintiffs are entitled to compensatory and punitive damages under Title

VII. See 42 U.S.C. § 1981A(a)(1).

        40.     Prevailing plaintiffs are also entitled to attorneys’ fees and costs.

                                            JURY DEMAND

        41.     Plaintiff demands a jury trial.



                                                  -5-
Case 4:19-cv-01172 Document 1 Filed on 03/31/19 in TXSD Page 6 of 6



                          DAMAGES AND PRAYER

Plaintiff asks that she be awarded a judgment against Defendant for the following:

       a.     Actual damages in the amount of lost back pay, lost benefits, and other
              economic losses;

       b.     Reinstatement or front-pay;

       c.     Compensatory damages;

       d.     Punitive damages;

       e.     Prejudgment and post-judgment interest;

       f.     Court costs;

       g.     Attorney’s fees; and

       h.     All other relief to which Plaintiff is justly entitled.



                                               Respectfully submitted,


                                                /s/ Ahad Khan
                                               Ahad Khan
                                               Texas Bar No. 24092624
                                               S.D. Texas ID No. 2981398
                                               712 Main Street, Suite 900
                                               Houston, TX 77002
                                               (713) 401-3558 – Telephone
                                               ak@ahadkhanlaw.com – Email

                                               ATTORNEY FOR PLAINTIFF
                                               BETSY UMANZOR




                                         -6-
